NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOSEPH COVINO,                              )
a/k/a JOSEPH LOUIS COVINO,                  )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-3398
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Manatee
County; Charles Sniffen, Judge.

Joseph Covino, pro se.

Ashley Moody, Attorney General,
Tallahassee, and William Stone, Jr.,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.